ORDER DENYING MOTION TO DISMISS AND GRANTING MOTION TO CERTIFY CLASS
RICHARD SEEBORG, District Judge.
I. INTRODUCTION
This putative class action challenges a policy and practice whereby all civil immigration detainees are shackled during their appearances in immigration court in San Francisco, without individual determinations of need for such restraints. Plaintiffs move to certify the class, and defendants move to dismiss.
II. BACKGROUND
Defendant Immigration and Customs Enforcement (“ICE”) is a federal law enforcement agency within the Department of Homeland Security. Defendant Executive Office for Immigration Review (“EOIR”) is an agency within the Department of Justice that administers immigration courts. The individual defendants in this action are all named in their official capacities as heads of the agencies and departments involved, or of local offices thereof.
Plaintiffs allege that defendants have implemented a blanket practice of requiring all detained immigrants to appear for immigration court hearings in shackles — hard metal restraints around their ankles, wrists, and waists. This practice is applied across the board — to refugees fleeing persecution and torture in their native countries, the elderly, and the physically and mentally disabled— with no review of the need for restraints for particular detainees. During master calendar hearings, detainees are often chained to one another in what is referred to as a “daisy chain.”
Plaintiffs aver that for many detainees, the shackles cause physical pain and discomfort, including bruising and swelling. Plaintiffs assert that shackling also can cause emotional and psychological injuries, including serious harm to detainees who have been bound or tortured in the past. Plaintiffs further argue and allege that shackling impairs the mental acuity, confidence, and energy individuals need for a full and fair opportunity to participate in them immigration proceedings. Plaintiffs contend that when shackled, a detainee has difficulty taking notes and handling documents. The attorney-client relationship can be impaired because, when “daisy-chained,” detainees must choose between disclosing personal, and sometimes humiliating, facts within earshot of other detainees or withholding from their counsel information that could be crucial to their cases.
At the time the complaint was filed, named plaintiffs Uelian De Abadia-Peixoto, Esmar Cifuentes, Pedro Nolasco Jose, and Mi Lian Wei were all in ICE custody, had been subjected to ICE’s shackling practices, and had merits hearings scheduled in the near future in which they expected to be shackled in accordance with ICE’s blanket practice. The named plaintiffs alleged that none of them would pose any risk of flight or threat to the safety and security of the courtroom if allowed to appear without physical restraints.
III. DISCUSSION
A. Motion to dismiss
1. Ripeness
Defendants contend that plaintiffs’ claims are all subject to dismissal for lack of ripeness because they, “rest upon contingent future events that may not occur as anticipated, or indeed may not occur at all.” Bova v. *575City of Medford, 564 F.3d 1093, 1096 (9th Cir.2009). Defendants’ ripeness argument is two-fold — first, plaintiffs have not yet had their merits hearings and therefore have not suffered the shackling about which they complain, and second, that plaintiffs cannot yet know if they will be prejudiced, even assuming they are shackled at their hearings.
Neither prong of defendants’ argument is compelling. While the plaintiffs’ particular hearings may not yet have occurred, they have sufficiently alleged facts showing a concrete threat of imminent conduct presenting a ripe controversy that can be adjudicated. While it may be theoretically possible that something could happen in the interim such that plaintiffs’ hearings would not go forward, or that the shackling policy will change or not be applied to them, their claims are neither speculative nor remote.
Defendants’ contention that plaintiffs may or may not suffer prejudice even if they are shackled at their hearings rests on an inapplicable standard. Defendants argue that plaintiffs must show that “but for” the shackling, they will not be ordered removed. Defendants rely on the rule that a due process violation in an immigration proceedings will not support a reversal on appeal absent a showing of such prejudice. See e.g., United States v. Nicholas-Armenta, 763 F.2d 1089 (9th Cir.1985). The premise that a due process violation is not grounds for reversal absent a showing of that degree of prejudice, has no bearing on a plaintiffs right to seek to enjoin due process violations from occurring in the first instance.1
2. Facial challenge
Defendants also suggest that plaintiffs are challenging the shackling policy as invalid on its face, and therefore must show that it could not be valid under any circumstances. To the extent defendants are simply suggesting shackling may be appropriate under some circumstances, plaintiffs do not disagree. The challenge plaintiffs are making, however, is that the blanket shackling policy is invalid under the circumstances in which it applies, namely to all civil detainees appearing for immigration court hearings in San Francisco. Plaintiffs either will or will not succeed in establishing that the blanket policy is invalid, but they need not prove that shackling on an individualized basis is never permissible, or that it could never be proper to have a blanket shackling policy in some other place or time, or under circumstances unlike those present in the particular immigration court where this policy applies.
3. United States v. Howard
The heart of defendants’ motion to dismiss is the argument that plaintiffs’ claims are foreclosed on the merits by the Ninth Circuit’s decision in United States v. Howard, 480 F.3d 1005 (9th Cir.2007). Howard arose from an interlocutory appeal brought by criminal defendants to challenge a district-wide shackling policy implemented by the United States Marshals Service for the Central District of California after consultation with the magistrate judges in that district. The policy required all pretrial detainees making their first appearance before a magistrate judge to wear leg shackles. Id. at 1008. Taking into account a number of considerations, including the fact that concerns about shackling historically focused on the potential prejudicial effect it might have on a jury, Howard concluded that the policy before it did not violate the defendants’ rights. Id. at 1014.
Relying on the heavy emphasis Howard placed on the absence of a jury, and noting that the court also expressly considered some of the same alleged burdens on the rights of the accused that plaintiffs have articulated here, defendants argue Howard permits a conclusion as a matter of law at the pleading stage that the shackling policy challenged in this action is likewise legally sound. The Ninth Circuit, however, has subsequently made clear that Howard cannot be read as establishing a rule that blanket shackling is always permissible if no jury is present. In United States v. Brandau, 578 F.3d 1064 (9th Cir.2009), while citing Howard, the court ob*576served, “[w]e have not ... fully defined the parameters of a pretrial detainee’s liberty interest in being free from shackles at his initial appearance, or the precise circumstances under which courts may legitimately infringe upon that interest in order to achieve other aims, such as courtroom safety.” Id. at 1065. Brandan went on to remand to the trial court for a determination as to whether the case had been mooted by a voluntary revocation of the blanket shackling policy the plaintiffs were challenging. Id. at 1069-1070. That remand would have been unnecessary had it been possible to conclude under Howard that blanket shackling is always permissible when a jury is not present.
Even without Brandau, the Howard opinion itself reveals that the permissibility of a blanket shackling policy turns on a number of factors, of which the absence of a jury is only one.2 Because of the procedural context in which Howard arose, both the district court and the Ninth Circuit had the benefit of an evidentiary record, including declarations describing such matters as the specific security concerns in the particular courthouse facility to which the policy applied. 480 F.3d at 1008-1009. Evaluating whether the policy at issue in this ease can similarly be justified must await the development of an evidentiary record. Accordingly, the motion to dismiss is denied.3
B. Amicus curiae
The Asian Law Caucus, Centro Legal De La Raza, and Dolores Street Community Services seek leave to file an amicus curiae brief in support of plaintiffs’ opposition to the motion to dismiss. Because the motion to dismiss presents purely legal issues as to the sufficiency of the pleadings, any unique perspectives or information the proposed amici might have to offer are not especially pertinent at this juncture. Plaintiffs are represented by competent counsel who have ably addressed the relevant legal issues. Accordingly, the motion for leave to file an amicus brief is denied. Should the proposed amici seek to offer input at some later stage in the proceedings, any motion for leave to submit a brief will be evaluated in light of the circumstances that exist at such time.
C. Motion to certify class
Defendants’ opposition to class certification is largely based on the same arguments presented in their motion to dismiss, which fail for the reasons set out above. To the extent defendants contend that plaintiffs have not otherwise satisfied the prerequisites for class certification under Rule 23 of the Federal Rules of Civil Procedure, those arguments also fail.
“The class action is an exception to the usual rule that litigation is conducted by and on behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, — U.S.-, 131 S.Ct. 2541, 2550, 180 L.Ed.2d 374 (2011), (internal quotation marks and citation omitted). “In order to justify a departure from that rule, a class representative must be part of the class and possess the same interest and suffer the same injury as the class members.” Id. (internal quotation marks and citation omitted).
Rule 23(a) provides four prerequisites that must be satisfied for class certification:
(1) the class is so numerous that joinder of all members is impracticable;
(2) there are questions of law or fact common to the class;
(3) the claims or defenses of the representative parties are typical of the claims or defenses of the class; and
(4) the representative parties will fairly and adequately protect the interests of the class.
Fed.R.Civ.P. 23(a).
A plaintiff also must establish that one or more of the grounds for maintaining the suit *577are met under Rule 23(b), including that: (1) there is a risk of substantial prejudice from separate actions; (2) declaratory or injunc-tive relief benefitting the class as a whole would be appropriate; or (3) common questions of law or fact predominate and the class action is superior to other available methods of adjudication. Fed.R.Civ.P. 23(b).
Here, there is no genuine dispute that the number of detainees appearing in immigration court in San Francisco on an ongoing basis is sufficient to satisfy the numerosity requirement for class certification. Defendants’ argument that plaintiffs fail to demonstrate sufficient actual class size is premised on their view that only persons who have suffered “prejudice” are properly part of the class. As indicated above, plaintiffs need not have suffered the prejudice of an adverse immigration decision flowing directly from the restraint policy to seek prospective injunctive relief against what they contend is an unconstitutional deprivation of their rights.
Defendants’ attack on plaintiffs’ showing of commonality and typicality likewise rest on their mistaken assumption that each plaintiff must show prejudice as they define it. Similarly, defendants contend that commonality and typicality are lacking because the precise circumstances attaching to each plaintiff may vary, and different individuals may claim to have suffered different degrees or types of physical harm, psychological harm, or impairment to their abilities to present their cases.
Plaintiffs’ suggestion of a panoply of potential harms from a blanket shackling policy, not all of which each class member may have personally suffered, does not defeat commonality or typicality in this context. They are not seeking damages, only injunctive relief against a policy that allegedly is applied to all members of the class indiscriminately. Plaintiffs may properly offer evidence and argument as to any number of potential consequences resulting from such a policy without the added requirement for each class member to show he or she has suffered, or will suffer, all of those consequences, or any particular subset of them.
For similar reasons, defendants’ challenges to the named plaintiffs’ adequacy to serve as class representatives fail. When considering that issue, courts generally evaluate only two questions: “(1) [d]o the representative plaintiffs and their counsel have any conflicts of interest with other class members, and (2) will the representative plaintiffs and their counsel prosecute the action vigorously on behalf of the class?” Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir.2003). Particularly given the absence of a requirement that each class member demonstrate prejudice in the manner suggested by defendants, or that they all have suffered identical injuries from the policy, no evidence of conflict of interest arises. Plaintiffs have been vigorous in prosecuting the action, and there is no reason to doubt their counsel’s commitment or ability to pursue the matter.
Finally, plaintiffs have established that requirements of Rule 23(b) are satisfied because declaratory or injunctive relief benefitting the class as a whole would be appropriate and/or because common questions of law or fact predominate and the class action is superior to other available methods of adjudication. Again, defendants’ arguments to the contrary are based on a mistaken view as to what plaintiffs must show to be entitled to prospective injunctive relief. Either the blanket policy is legally permissible under all the circumstances, or it is not. That issue may be resolved on a class-wide basis without regard to the specific circumstances of each class member and the particular harms he or she may have suffered. Accordingly, the motion to certify the class will be granted.
IV. CONCLUSION
(1) Plaintiffs’ motion for class certification is granted. The Court hereby certifies the class consisting of all current and future adult immigration detainees who have or will have proceedings in immigration court in San Francisco.
(2) Defendants’ motion to dismiss is denied. Defendants shall file an answer within 30 days of the date of this order.
*578(3) The motion of the Asian Law Caucus, Centro Legal De La Raza, and Dolores Street Community Services for leave to file an amicus curiae brief is denied.
IT IS SO ORDERED.

. Defendants also argue that plaintiffs have not shown and will not be able to show prejudice because, in defendants' view, shackling outside the presence of a jury is never prejudicial. This argument is addressed below.


. Among other things, Howard noted that the policy before it reserved discretion to the magistrate judges to make individualized determinations for removal of the shackles. Plaintiffs here assert that although Immigration Judges may request removal of the shackles in particular cases, final discretion lies with ICE, not the judges. While a more complete record on this point is needed, it provides at least one potential basis for distinguishing Howard.


. Defendants’ additional argument that some of them are not properly named as defendants does not warrant dismissal at this juncture, even assuming that it was redundant or unnecessary to name each of them.